Citation Nr: 0612706	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the residuals of a 
right foot injury.

2. Entitlement to service connection for the residuals of a 
right ankle injury.


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran requested a hearing but in December 
2003, withdrew his request.  

The Board remanded this case in June 2005 for further 
development which was subsequently accomplished.  As the 
required development has been completed, no further action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
this case is properly before the Board.

The Board notes that while service connection for re-injury, 
right foot, was initially denied as not well grounded in an 
unappealed December 1999 rating decision, the RO re-
adjudicated the claim on a de novo basis in April 2003 
pursuant to Section 7(b) of the VCAA; the veteran has 
perfected his appeal of the April 2003 denial of his claim.  
See VAOPGCPREC 3-2001.


FINDINGS OF FACT

1. A right foot injury clearly and unmistakably existed prior 
to the veteran's entry into active service, and is not 
presently shown.

2. The competent medical evidence clearly and unmistakably 
shows that the  veteran's pre-service right foot injury did 
not undergo a permanent increase in severity during service.

3. A right ankle injury clearly and unmistakably existed 
prior to the veteran's entry into active service, and is not 
presently shown.

4. The competent medical evidence clearly and unmistakably 
shows that the veteran's pre-service right ankle injury did 
not undergo a permanent increase in severity during service.


CONCLUSIONS OF LAW

1. A right foot injury pre-existed service, was not 
aggravated therein, and is otherwise not presently shown.  38 
U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2. A right ankle injury pre-existed service, was not 
aggravated therein, and is otherwise not presently shown. 38 
U.S.C.A. §§ 1111, 1131, 1132, 1153, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision in April 
2003.  The RO provided the veteran letter notice to his 
claims for service connection in letters dated January and 
November 2002 and February 2005 which informed him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  Additionally, an 
October 2003 statement of the case (SOC) and December 2005 
supplemental statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letters, the SOC, and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claims, no effective date will be assigned 
and there is no prejudice to the veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran's entrance, separation and service medical 
records are missing.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  

In the present case, VA and private treatment records are 
associated with the claims file.  Additionally, there is a VA 
exam of record.  The Ro attempted on several occasions to 
obtain the veteran's medical records prior to service, but 
was unsuccessful.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims that his right ankle and foot injuries 
were aggravated by service.  The veteran asserts that the 
aggravation took place from March 1953 to July 1953.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. § 3.304(b) to reflect the change in 
the interpretation of the statute governing the presumption 
of sound condition.  The final rule conforms to Federal 
Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004), and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).  The Court held that 
it may be overcome only 'where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service."  Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis added)); 
see VAOGCPREC 3- 2003 (July 16, 2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Initially, the Board notes that the veteran does not assert, 
nor does the evidence show, that the right ankle and foot 
injury occurred in service.  Rather, the veteran claims that 
the right ankle and foot condition were pre-existing 
conditions which were aggravated by service.  

As previously noted, there are no service medical records 
associated with the claims folder.  Surgeon General's records 
associated with the claims file do not show any findings 
relating to a right foot or ankle injury.  There are also no 
medical records prior to service associated with the claims 
folder.  As there are no service medical records or other 
medical records which show a pre-existing right foot and 
ankle condition, the Board accepts the veteran's assertion 
that he had right foot and ankle surgery following and injury 
prior to service.  As such, this provides clear and 
unmistakable evidence of a preexisting condition; and, the 
issue becomes whether the veteran's asthma was aggravated by 
service.  See 38 C.F.R. § 3.304(b).  Specifically, the Board 
must determine whether there is clear and unmistakable 
evidence that the veteran's pre-existing right foot and ankle 
injury were not aggravated by service.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096  (Fed. Cir. 2004) (citing 38 
U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3- 2003 (July 
16, 2003); see generally Cotant v. Principi, 17 Vet. App. 
116, 124 (2003).

A private 1989 radiology report shows a comminuted fracture 
base of the fifth metatarsal bone without bony displacement; 
flexed second, third and fourth toes; and calcaneal spurring 
of the right foot. 

September and December 2002 VA treatment records show 
complaints of bilateral ankle edema and soreness of the right 
ankle and leg.  January 2002 private treatment records show 
that the veteran reported multiple injuries in the past and 
industrial injuries and injuries in the armed forces.  The 
diagnosis was right foot and right ankle pain consistent with 
neurogenic and possible claudication type pain.  A right foot 
x-ray showed no significant arthritic changes.

VA treatment records from August 1999 to May 2005 show 
chronic right foot and ankle pain and bilateral ankle edema, 
which improved with reduced salt intake and elevation. 

An October 2005 VA examination showed that the veteran 
injured his right foot and had surgery on his right foot and 
ankle prior to service.  The veteran stated that he currently 
experiences throbbing pain.  Right foot examination showed 
that it was plantigrade without any flatfoot condition.  Toes 
revealed fungal infection and there was hammer toe deformity 
of the second, third, and fourth toe.  There was a long 
surgical scar on the medial side of the right foot extending 
from the heel to the middle of the foot.  There was no 
deformity or swelling.  Achilles tendon was neutral and 
active.  Manipulation of the right foot did not produce pain.  
The alignment of the right ankle was normal and there was no 
swelling or deformity.  There was slight edema noted on the 
medial side.  X-rays were normal and there was no evidence of 
bony deformity, residual, or any skeletal injury.  The 
diagnosis was a normal right ankle and right foot with a 
history of soft tissue surgery involving proximal foot.  

After reviewing the claims file, the physician also gave 
opinions to specific questions posed by the Board in the June 
2005 remand.  The examiner stated that there was currently no 
orthopedic disability involving the right ankle and foot.  
The physician opined that the right foot disability did not 
worsen during service and that the changes presently noted 
are due to the veteran's general medical condition of 
diabetes and possible circulatory problems of the limbs.

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for the residuals of a right foot and 
right ankle injury.  Specifically, the medical evidence 
provides clear and unmistakable evidence that the veteran's 
right foot and ankle condition did not undergo an increase in 
severity in service.  The October 2005 VA examiner, noting 
veteran's foot and ankle surgery prior to service, stated 
that there was no aggravation or worsening of the veteran's 
foot condition during service and that the changes presently 
noted are due to the veteran's general medical condition of 
diabetes and possible circulatory problems of the limbs.  
There are no medical opinions of record indicating that 
service aggravated the veteran's right foot condition.  

Furthermore, there is no current evidence of the residuals of 
a right foot and ankle injury.  The only medical evidence of 
the residuals of the right foot and right ankle injury are 
from a 1989 radiology report.  However, all recent x-rays and 
examinations indicate that there is no bony deformity, 
skeletal or residual injuries, or significant arthritic 
changes in the right foot or right ankle.   

Although the veteran has indicated that a right foot and 
ankle injuries were aggravated by service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which shows 
that the pre-existing right foot and right ankle injuries 
were not aggravated by service.  Competent medical experts 
make this opinion and the Board is not free to substitute its 
own judgment for those of such experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the claims of service connection for the residuals of 
a right foot and right ankle injuries are denied.  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine.  However, as the evidence is not equally 
balanced, in this regard, the benefit-of-the-doubt-doctrine 
does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  






ORDER

1. Entitlement to service connection for the residuals of a 
right foot injury is denied.

2. Entitlement to service connection for the residuals of a 
right ankle injury is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


